Action by infant plaintiff to recover damages for personal injuries sustained by her through the alleged negligence of defendants in leaving an automobile without a rear light parked upon a highway, contrary to statute, with which ear one in which the infant was a passenger collided; and by the infant’s father for loss of her services, medical and hospital expenses, and for personal property damage. The jury rendered a verdict in favor of those plaintiffs, upon which judgment was duly entered. Defendants thereupon moved for a new trial upon the ground of newly-discovered evidence, which motion was denied. Defendants appeal from that portion of the judgment which was favorable to respondents and from the order denying their motion for a new trial on the ground of newly-discovered evidence. Judgment, in so far as appealed from, and order denying motion for a new trial on the ground of newly-discovered evidence, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.